Case 5:20-cr-00541-JKP Document 5 Filed 10/29/20 Page 1of 3

AO 470 (12103) Order of Temporary Detention ACT 6 QO °ONeN
Suz | é 4 beste

   

= fete ICT COURT
WESTERN DISTRICT OF TEXAS WESTERN JISTRICT OF TEXAS

SAN ANTONIO DIVISION

DEPUTY CLERK

 

UNITED STATES OF AMERICA § ORDER OF TEMPORARY DETENTION
§ PENDING HEARING PURSUANT TO

VS. § BAIL REFORM ACT
§

(1) Cameron § | Case Number: SA:20-MJ-1337

Emerson Casey §

Rankin

Defendant
Upon Motion of the GOVERNMENT , it is ORDERED that a
PRELIMINARY / DETENTION HEARING
is set for November 4, 2020 *at 10:00AM
Date Time
before United States Magistrate Judge Richard B. Farrer

 

inthe Courtroom A,on the 4th Floor in the John H. Wood, Jr. United States Courthouse, 655

East Cesar E.Chavez Boulevard, San Antonio, TX
Location of Judicial Officer

Pending this hearing, the defendant shall be held in custody by (the United States Marshal)
( )
and produced for the hearing. The Court specifically finds that exceptional circumstances presented by

the current health-care crisis involving the ongoing COVID-19 pandemic require a 5-day continuance
of the detention hearing.

 

29th day of October, 2020 Li /| “U A)
~ ppg yp =

Date
Henry). Bémporad
UNITED STATES MAGISTRATE JUDGE

 

 

* Tfnct held inmediately upon defendant's first appearance, the hearing, may beoantinuad far up tothreeckys usm nutimof
the Covemnent, or up tofivedkys upon nvtimof thedefaxart 18 USC §3142(H).

A hearing is required whenever the conditions set forth in 18 U.S.C. §3142(t) are present. Subsection (1) sets forth the grounds
that may be asserted by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the
attorney for the Government or upon the officer's own motion if there is a serious risk that the defendant (a) will flee or (b) will
obstruct or attempt to obstruct justice, or threaten, injure, or attempt to threaten, injure, or intimidate a prospective witness or
juror.
ament5—Filed 10/29/20. Page 2 of 3

 

6/7/2011 Waiver of Preliminary Hearing

 

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
USA §
§
vs. § NO: SA:20-M -01337(1)
§
(1) Cameron Emerson Casey Rankin §

WAIVER OF PRELIMINARY HEARING

I understand that I have been charged with an offense in a criminal complaint filed in
this court, or charged with violating the terms of probation or supervised release in a petition
filed in this court. A magistrate judge has informed me of my right to a preliminary hearing

under Fed. R. Crim. P.5, or to a preliminary hearing under Fed. R. Crim. P. 32.1.

I agree to waive my right to a preliminary hearing under Fed. R. Crim. P.5 or Fed. R.
Crim, P. 32.1.

 

 

Date Defendant

 

Name of Attorney for Defendant (Print)

 

Date Signature of Attorney for Defendant
Case 5:20-cr-00541-JKP Document 5 Filed 10/29/20 Page 3 of 3

6/7/2011 Waiver of Detention Hearing

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
USA §
vs. : NO: SA:20-M -01337(1)
(1) Cameron Emerson Casey Rankin :

WAIVER OF DETENTION HEARING

At the initial appearance, the government requested that I be detained without bond
pending trial pursuant to Title 18 U.S.C. Section 3142(f).

I am aware of my right to a detention hearing and to require the government to meet its
burden of proving that no conditions of release exist which will reasonably assure my appearance
in court and the safety of the community. I know that if | waive my detention hearing, I will
remain in custody pending trial. By signing this Waiver of Detention Hearing I acknowledge that
I have no questions and understand my rights and the consequences of waiving those rights, and

agree to be detained without bond pending trial.

 

Date Defendant

 

Name of Attorney for Defendant (Print)

 

Date Signature of Attorney for Defendant
